office_of_chief_counsel department of the treasury i n t e r n al r e v e n u e s e r v i c e washington d c september number info release date conex-147956-04 uil no the honorable max baucus united_states senator west 14th st suite helena mt dear --------------------- i am responding to your letter dated -------------------------------------------------------------------- ------------- he wrote about the tax treatment of federal appropriations he asked if a business must include federal appropriations that it receives in its taxable_income or if those funds receive a different tax treatment the tax treatment of federal appropriations depends on all the facts and circumstances surrounding the appropriation the law defines gross_income as all income from whatever source derived sec_61 of the internal_revenue_code code the united_states supreme court has held that under sec_61 of the code the congress intended to tax all gains or undeniable accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 c b moreover the supreme court has consistently held that taxpayers must include advance_payments of income in gross_income in the year they receive the advance_payment 372_us_128 367_us_687 353_us_180 consequently unless a business is tax-exempt under the code generally it must include federal appropriations in gross_income especially if the payments were in exchange for the purchase of goods or services by the federal or a state government however certain statutory or common_law exclusions from gross_income may apply one example of a common_law exclusion_from_gross_income is for an amount an individual or a business receives as a loan whether an amount received is a loan depends on all the facts and circumstances including whether or not the taxpayer has an obligation to repay the amount borrowed and whether or not the lender charged interest the supreme court recognized that the proceeds of a loan are not income to the borrower 493_us_203 an example of a statutory exception to the usual rule_of inclusion in gross_income is for amounts received as gifts a taxpayer can exclude the value of property acquired as a gift from gross_income sec_102 of the code the supreme court has held that a gift must result from a 'detached and disinterested generosity ' 'out of affection respect admiration charity or like impulses' 363_us_278 c b however payments that result from a moral or legal duty or from an anticipated economic benefit are not gifts duberstein pincite therefore a taxpayer cannot exclude amounts received for goods or services from gross_income in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 of the code the term contribution_to_the_capital_of_the_taxpayer does not include any contribution_in_aid_of_construction or a contribution as a customer or potential customer sec_118 of the code special rules apply for water and sewage disposal utilities sec_118 of the code i hope this information is helpful if you need further information please contact me at or ----------------------------- identification_number ------------- at sincerely robert m brown associate chief_counsel income_tax and accounting macro form rev department of the treasury - internal_revenue_service
